Citation Nr: 0126010	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for a pulmonary 
disability in excess of 30 percent.

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Navy from June 
1995 to July 1998, when he received a medical disability 
discharge.  He was subsequently recalled to active duty for 
additional medical evaluation and his active service was 
extended to April 2000, as reflected in the July 2000 DA Form 
215.  Furthermore, as noted in the appellant's February 2000 
Fitness Report, the Board for Corrections of Naval Records 
corrected his service record such that he was not discharged 
from duty in July 1998.  Thus, officially, there was no break 
in his service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA)  Regional Office (RO) that granted 
service connection for restrictive lung disease with 
pulmonary hypertension, and assigned a 30 percent rating for 
the disability with an effective date of July 23, 1998.  The 
appellant initiated an appeal for an increased rating and, 
while the case was in appellate status, he was returned to 
active duty until April 2000.  

The Board notes that the case was transferred to the St. 
Petersburg, Florida RO because the appellant had moved to 
Florida after his final discharge.  A rating decision issued 
in October 2000 by that RO continued the 30 percent 
evaluation for the pulmonary disability and changed the 
effective date to April 17, 2000.  The St. Petersburg RO 
subsequently certified the case to the Board. 

The Board also notes that the appellant has appealed the 
initial 30 percent rating that was assigned to his pulmonary 
disability after service connection was granted.  So even 
though the effective date for the grant of service connection 
was changed due to the additional period of credited active 
service, the appellant is, in effect, asking for an increased 
rating effective as early as the day following his final 
discharge- this effectively allows the Board to consider 
entire time period in question, from the original grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus the issue is as set out on the 
title page.

The Board further notes that the RO denied the appellant's 
claim for service connection for a cardiac disorder in a 
rating decision issued in November 2000; the case was 
transferred to the Board in October 2001.  Because the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for an appeal of this issue, the 
Board has not included it in its consideration of the matter 
on appeal.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's service-connected bronchial asthma is 
manifested by FEV-1 levels of greater than 55 percent of 
predicted and by FEV-1/FVC ratios greater than 55 percent of 
predicted.

3.  Monthly physician visits for required care of 
exacerbations have not been clinically demonstrated post-
service, nor have intermittent courses of systemic 
corticosteroids.

4.  The appellant did not have good cause for his failure to 
appear at his March 2001 VA examination.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for bronchial asthma is 
not warranted on either a schedular or extraschedular basis.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5100 et 
seq. (West Supp. 2001)); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.20, 4.21, 4.97, Diagnostic Codes 6602, 6840-6845 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria, whether schedular or extraschedular, 
for an initial evaluation in excess of 30 percent for a 
pulmonary disability have not been met.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  The evidence of the present levels of 
disability is found in the reports the reports of the VA 
medical examinations and testing conducted between September 
and December of 1998, and the service medical records, 
including the reports considered by the March 2000 Physical 
Evaluation Board (PEB).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

Review of the service medical records reveals that the 
appellant first had the onset of dyspnea in August 1997.  He 
subsequently developed a flu-like illness and then noted 
decreasing stamina and ability to exercise.  The appellant 
was diagnosed with possible asthma and he was treated for 
pneumonia and a possible pericarditis.  Treatment with 
steroids and bronchodilators did not provide any significant 
relief.  

In September 1998, the appellant underwent VA medical 
examination.  Pulmonary function testing revealed an FEV-1 
value that was 57 percent of the predicted value and an FEV-
1/FVC ratio that was 111 percent of the predicted value.  
Moderate restrictive ventilary impairment was noted.  In 
October 1998, the appellant underwent an echocardiogram that 
revealed an ejection fraction for the left ventricle of 55 
percent.  A gated heart scan revealed enlargement of both 
ventricles.  The ejection fraction for the left ventricle 42 
percent, while ejection fraction for the right ventricle was 
20 percent.  In December 1998, the VA examiner rendered 
diagnoses of borderline to mild hypertension, pulmonary 
hypertension by non-invasive studies and restrictive lung 
disease. 

In November 1998, the appellant was receiving private medical 
treatment at the Jackson Pulmonary Associates.  Pulmonary 
function testing revealed some improvement with an FEV-1 
value that was 68 percent of the predicted value.  The 
clinical impression included pulmonary hypertension by non-
invasive studies.  The appellant was referred for additional 
testing.

After being recalled to active duty, the appellant underwent 
pulmonary function testing in April 1999.  This testing 
revealed an FEV-1 value that was 73 percent of the predicted 
value and a diffusion capacity of the lung for carbon 
monoxide (DLCO) that was 75 percent of the predicted value.  
A scanning CT of the chest revealed overall cardiomegaly.  In 
May 1999, the appellant underwent a cardiopulmonary exercise 
test; the results of that test showed reduced exercise 
capacity with a low anaerobic threshold.  The examiner stated 
that the most likely explanation for this was deconditioning.  
Bronchoprovocation testing showed a mild restrictive pattern.  
The appellant subsequently underwent MUGA testing in June 
1999.  The report of this scan revealed that the appellant 
had a normal ejection fraction for the left ventricle of 61 
percent, while ejection fraction for the right ventricle was 
decreased at 39 percent.

Based on these test results and the appellant's continuing 
complaints of chest pain with exercise, the appellant was 
referred for a gastrointestinal evaluation and a diagnosis of 
gastroesophageal reflux disease (GERD) was rendered.  After 
treatment for GERD, the appellant experienced improvement in 
his symptomatology.  The September 1999 Report of the Medical 
Board states that the appellant was significantly improved in 
terms of his exercise tolerance.  The diagnoses rendered were 
asthma, extrinsic; allergic rhinitis; and GERD, severe.  The 
Medical Board concluded that there was no evidence of primary 
pulmonary hypertension.  A December 1999 Medical Board 
rebuttal statement indicates that the cardiologist who 
examined the appellant had determined that his cardiac 
function was normal.  The pulmonologist also thought that the 
appellant's cardiac function was normal.

A February 2000 statement from a gastroenterologist indicates 
that the appellant noted significant improvement in his 
asthma symptoms and his chest pain symptoms gradually 
resolved after his acid suppression medications were 
increased.  The gastroenterologist opined that the 
appellant's GERD was the likely etiology for both the 
appellant's chest pain and his adult onset asthma.  

A pulmonary clinic note, dated in April 2000, shows that the 
appellant reported doing well.  The clinical assessment was 
stable asthma, and GERD.

The RO attempted to obtain additional data on the appellant's 
pulmonary disability, including the results of his December 
1999 private cardiac catheterization.  In a letter dated in 
August 1999, the appellant indicated that he was not going to 
allow VA to review any of his private medical records.  In 
his July 2000 VA Form 9, the appellant stated that he had 
sought medical treatment elsewhere because the care he had 
received at VA was substandard at best.  He further stated 
that there was no more medical evidence to collect and that 
he did not need to see VA for any further treatment.

The RO sent a letter to the appellant's new address in 
Florida in August 2000 to inform him that a VA examination 
was to be scheduled to determine the severity of his 
disability.  He was advised that his claim could be denied if 
he failed to appear for the examination without good cause.  
A similar letter was sent to the appellant in February 2001.  
The claims file contains a document that indicates that the 
appellant was notified by certified letter and by a telephone 
call that he was scheduled for a VA examination on March 27, 
2001, but that the appellant failed to appear for that 
examination without any explanation.  Thereafter, the RO 
issued a rating decision that proposed the cessation of 
benefit payment effective June 1, 2001.

The appellant's pulmonary disability had been evaluated as 
bronchial asthma under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602, and a 30 percent evaluation is 
currently assigned.  The appellant has contended that he 
should be evaluated under the provisions for restrictive lung 
disease.

According to the General Rating Formula for Bronchial Asthma, 
a 30 percent rating is warranted when the FEV-1 value is 56 
to 70 percent of the predicted value or when the ratio of 
FEV-1/FVC is 56 to 70 percent or when daily inhalational or 
oral bronchodilator therapy is required or when inhalational 
anti-inflammatory medication is required.  A 60 percent 
rating is warranted when the FEV-1 value is 40 to 55 percent 
of the predicted value or when the ratio of FEV-1/FVC is 40 
to 55 percent or when at least monthly visits to a physician 
for required care of exacerbations are necessary or when 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are prescribed.  A 100 
percent rating is warranted for asthma when pulmonary 
function tests show an FEV-1 value of less than 40 percent of 
the predicted value or show an FEV-1/FVC of less than 40 
percent of the predicted value or more than one attack per 
week with episodes of respiratory failure is shown or when 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The ratings for the severity of restrictive lung disease are 
based upon a veteran's current pulmonary functioning.  Under 
this formula, a veteran with an FEV-1 of 56 to 70 percent 
predicted, or; an FEV-1/FVC ratio of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted will be rated as 30 
percent disabled.  A veteran with an FEV-1 of 40 to 55 
percent predicted, or; an FEV-1/FVC ratio of 40 to 55 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) will be rated as 60 
percent disabled.  A veteran with an FEV-1 less than 40 
percent of predicted value, or; an FEV-1/FVC ratio less than 
40 percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; a veteran who requires outpatient oxygen therapy 
will be rated as 100 percent disabled.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the instant 
case, the appellant's pulmonary symptomatology more closely 
approximates the criteria for a 30 percent evaluation.  The 
appellant has most recently demonstrated an FEV-1 of 73 
percent and a DLCO of 75 percent.  The most recent scanning 
CT of the chest showed overall cardiomegaly- not just right 
ventricular hypertrophy.  The most recent pulmonary testing 
showed only a mild restrictive pattern.  The most recent 
cardiology, pulmonary and gastrointestinal evaluations all 
indicate that the appellant has normal cardiac function and 
that he is currently diagnosed with adult onset asthma- not 
primary pulmonary hypertension.  Such clinical evidence does 
not warrant an evaluation of 60 percent or more under the 
Diagnostic Codes for either asthma or restrictive lung 
disease. 

While the Board recognizes that the appellant, as a dentist, 
is a health care professional, the Court indicated in LeShore 
v. Brown, 8 Vet. App. 406 (1995), that a "medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise."  Thus, the opinion of a 
dentist cannot be considered competent medical evidence 
regarding the differential diagnosis of a cardiac or 
pulmonary disorder or regarding the clinical severity of said 
disorder(s).  Therefore, there is no competent medical 
evidence to contradict the most recent in-service findings 
that the appellant suffers from mild restrictive disease 
diagnosed as adult onset asthma.

The Board finds, therefore, that the appellant's pulmonary 
disability is properly classified as asthma and that a rating 
in excess of 30 percent under Diagnostic Code 6602 is not 
warranted for the demonstrated decrease in pulmonary 
functioning.  The Board can find no basis under any 
Diagnostic Code to grant the appellant an evaluation in 
excess of 30 percent for the pulmonary disability without a 
finding of an FEV-1 value of 40 to 55 percent predicted at 
most or a finding of a loss of cardiac function or a finding 
of pulmonary hypertension.  Hence, the evidence supports no 
more than a schedular rating of 30 percent for the pulmonary 
pathology.

The preponderance of the current pulmonary function testing 
data of record stands in marked contrast to the clinical 
findings required for 60 percent level of disability.  The 
results from the 1999 Navy examinations yielded findings, 
levels and ratios that do not rise to the regulatory 
thresholds for a 60 percent rating under the rating criteria.  
The results from those examinations do not demonstrate a 
level of severity in excess of a 30 percent rating under the 
schedular criteria.

Further, review of the medical evidence of record fails to 
reveal sufficient clinical diagnoses or findings that would 
warrant assignment of a 60 percent rating under the criteria 
for bronchial asthma not related to pulmonary function 
testing data, such as at least monthly visits to a physician 
for required care of exacerbations or intermittent courses of 
systemic corticosteroids.  There is no evidence of record 
that the appellant was on prescriptions for systemic 
corticosteroids after his GERD was diagnosed or that he 
suffered from any exacerbations thereafter.  The evidence of 
record also does not demonstrate monthly doctor visits for 
treatment of the asthma in general.

Therefore, the Board concludes that the asthma disability 
does not more nearly approximate the schedular criteria for a 
60 percent evaluation over a 30 percent evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6602, nor does the overall 
disability warrant elevation to the 60 percent level under 
the rating criteria.

The Board has also considered whether this case warrants the 
assignment of an extraschedular rating and finds that an 
extraschedular evaluation is not warranted for the 
appellant's service-connected pulmonary disability at issue 
in this case because the evidence does not show that it 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, there is no evidence 
of record demonstrating that the pulmonary disability has 
required any post-service period of hospitalization or that 
the disability has, in and of itself, markedly interfered 
with employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the pulmonary disability than that commensurate with the 
respective assigned rating.

It is undisputed that the appellant's pulmonary symptoms have 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 C.F.R. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

There is simply no evidence that the service-connected 
pulmonary disability interferes markedly with employment in a 
way not contemplated by the schedular rating.  There is no 
evidence demonstrating that the appellant has required any 
post-service hospitalizations for this disability.  In 
addition, there is no evidence of record showing the 
existence of any other exceptional disabling characteristics 
that would not be addressed by the schedular rating criteria.  
Therefore, the regular schedular standards, with the 
evaluation currently assigned, adequately compensates the 
appellant for any adverse industrial impact caused by his 
pulmonary disability.  Accordingly, the Board finds that the 
regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level for his pulmonary disability and that the 
grant of an extraschedular evaluation for this disability is 
not warranted.

Because this is an appeal from the initial rating for the 
pulmonary disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.

Furthermore, under the provisions of 38 C.F.R. § 3.655, when 
entitlement to a benefit such as an increased disability 
rating cannot be established with a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  38 C.F.R. § 3.655 (a), (b).  In 
this instance, the appellant indicated to the RO before an 
examination was even scheduled that he did not want any of 
the RO's VA doctors to examine him.  There has been a refusal 
by the appellant to submit of private evidence showing 
current treatment for his asthma, nor has it otherwise been 
verified.  It therefore does not appear that the appellant 
had good cause for failing to appear for his VA examination.

While the VA has a duty to assist a veteran in the 
development of his claim, that duty does not relieve the 
veteran from his obligations with regard to his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of 
the appellant's failure to report for his March 2001 VA 
examination, an increased schedular disability rating for his 
service-connected disability cannot be awarded.

Lastly, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The rating decision, the February 2000 
Statement of the Case (SOC) and the Supplemental Statements 
of the Case (SSOC) issued in June 2000, and October 2000, as 
well as the letters dated in August 1999 and August 2000, 
notified the appellant of the evidence necessary to 
substantiate the claim, the evidence that had been received, 
and the evidence to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims for 
benefits.  In light of the fact that the appellant has failed 
to report for VA examinations and has insisted that "there 
is no further medical evidence to collect", there is no 
reasonable possibility that further assistance would aid in 
substantiating his claim.  All relevant Federal records have 
been obtained, including VA records and service medical 
records.  The appellant was afforded VA and military medical 
examination that included review of the service medical 
records and VA medical records.  The appellant has not 
reported that any other pertinent evidence might be available 
and, in fact, has told VA that there is "no reason" he 
"should now give you permission to review my private medical 
records."  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  Veterans Claims Assistance Act of 2000, 
Pub L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.103 
(2000); final rule published at 66 Fed. Reg. 45620 (August 
29, 2001).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, the appellant 
has not asserted that the case requires further development 
or action under VCAA or the implementing regulations.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
increased rating claim.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for a pulmonary disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

